     Case 5:20-cv-00605-TJH-AFM Document 51 Filed 04/24/20 Page 1 of 2 Page ID #:809



 1

 2                                                         April 24, 2020
 3
                                                               VPC
 4

 5

 6

 7

 8                    United States District Court
 9                    Central District of California
10                         Western Division
11

12     PEDRO BRAVO CASTILLO and                         CV 20-00605 TJH (AFMx)
       LUIS VASQUEZ RUEDA.,
13
                          Petitioners,                        Stay Order
14
             v.
15
       WILLIAM BARR, et al.,
16
                          Respondents.
17

18

19          On April 23, 2020, the Court: (1) Provisionally certified Roman, et al. v. Wolf,
20    et al., CV 20-768 TJH (PVCx) as a class action pursuant to Fed. R. Civ. P. 23(b)(2);
21    and (2) Issued a class-wide Preliminary Injunction in Roman. As a class action certified
22    under Fed. R. Civ. P. 23(b)(2), Roman is a mandatory, no opt out class action. See
23    Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 361-62 (2011).
24

25          Petitioners are members of the provisionally certified class in Roman.
26

27          The Court previously issued Temporary Restraining Orders, in this case, ordering
28    Petitioners’ release from detention.

                                                                            Order – Page 1 of 2
     Case 5:20-cv-00605-TJH-AFM Document 51 Filed 04/24/20 Page 2 of 2 Page ID #:810



 1          Accordingly,
 2

 3          It is Ordered that, pursuant to the Preliminary Injunction issued in Roman,
 4    Petitioners shall remain released pending a final resolution of Roman or further order
 5    of the Court.
 6

 7          It is further Ordered that pending a final resolution of Roman, this case be,
 8    and hereby is, Stayed.
 9

10    Date: April 24, 2020
11                                              __________________________________
12                                                     Terry J. Hatter, Jr.
13
                                                Senior United States District Judge

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                                        Order – Page 2 of 2
